Name: Commission Regulation (EU) 2015/1832 of 12 October 2015 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of Erythritol (E 968) as a flavour enhancer in energy-reduced or with no added sugars flavoured drinks (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  health;  beverages and sugar;  foodstuff;  food technology;  consumption
 Date Published: nan

 13.10.2015 EN Official Journal of the European Union L 266/27 COMMISSION REGULATION (EU) 2015/1832 of 12 October 2015 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of Erythritol (E 968) as a flavour enhancer in energy-reduced or with no added sugars flavoured drinks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in food and their conditions of use. (2) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) On 28 May 2014 an application was submitted for the authorisation of the use of erythritol (E 968) as a flavour enhancer in flavoured drinks, food category 14.1.4 of Annex II to Regulation (EC) No 1333/2008. The application was subsequently made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) The use of erythritol (E 968) is requested to improve the flavour profile and mouth feel of energy-reduced beverages and beverages with no added sugars in such a way that they taste similar to full-sugar products. Erythritol at low levels acts as a flavour enhancer and helps mitigating the off-tastes and lingering sweetness associated with the use of high-intensity sweeteners in those beverages. The benefit for consumers would thus be the availability of better-tasting energy-reduced beverages or beverages with no added sugars. (5) In 2003, the Scientific Committee on Food (SCF) concluded that erythritol (E 968) is safe for use in foods. The approval of erythritol (E 968) by the Union does not yet cover its use in beverages because the SCF opinion stated that the laxative threshold may be exceeded, especially by young consumers, through ingestion of erythritol in beverages. (6) On 12 February 2015 the European Food Safety Authority (the Authority) issued an opinion (3) on the safety of the proposed extension of use of erythritol (E 968) as a food additive. The Authority concluded that the acute bolus consumption (single drinking occasion) of erythritol via non-alcoholic beverages at a maximum level of 1,6 % would not raise concerns for laxation. The Authority based its conclusion on data comprising an exposure estimate taking into account the proposed maximum level of 1,6 % erythritol in non-alcoholic beverages, the history of use of erythritol, its absorption characteristics and the lack of adverse findings, including laxation, following exposure to it. (7) For that reason, it is appropriate to authorise the use of erythritol (E 968) as a flavour enhancer in flavoured drinks, food category 14.1.4 of Annex II to Regulation (EC) No 1333/2008, at a maximum level of 1,6 %. (8) Regulation (EC) No 1333/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) EFSA Journal 2015;13(3):4033. ANNEX Part E of Annex II to Regulation (EC) No 1333/2008 is amended as follows: (a) in the food category 14.1.4: Flavoured drinks the entry for Group I Additives is amended as follows: Group I Additives E 420, E 421, E 953, E 965, E 966 and E 967 may not be used E 968 may not be used except where specifically provided for in this food category (b) in the food category 14.1.4: Flavoured drinks, the following entry is inserted after the entry for E 962: E 968 Erythritol 16 000 only energy-reduced or with no added sugars, as flavour enhancer only